Name: 78/703/ECSC: Commission Decision of 25 July 1978 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (95th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-29

 Important legal notice|31978D070378/703/ECSC: Commission Decision of 25 July 1978 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (95th derogation) Official Journal L 237 , 29/08/1978 P. 0025 - 0025Commission Decisionof 25 July 1978derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community(95th derogation)(78/703/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to High Authority recommendation No 1-64 of 15 Janaury 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community [1], and in particular Article 3 thereof,Whereas by the Decision of 27 June 1978 the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council decided, in agreement with the Commission, to extend the application of their Decision of 29 June 1977 suspending autonomously the import duties or the levying thereof on products covered by the Treaty originating in the Arab Republic of Egypt, the Syrian Arab Republic, the Hashemite Kingdom of Jordan and the Lebanese Republic, until the entry into force of the Agreements signed on 18 January 1977 in the case of the first three, and on 3 May 1977 in the case of the latter, and at the latest until 30 June 1979;Whereas Commission Decision 77/529/ECSC of 29 July 1977 [2], which authorized for the period ending 30 June 1978 the implementation of the measures set out in the Decision of 29 June 1977, should be extended until the entry into force of the Agreements, and at the latest until 30 June 1979,HAS ADOPTED THIS DECISION :Article 1The application of Decision 77/529/ECSC is hereby extended until the entry into force of the Agreements, and at the latest until 30 June 1979.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 July 1978.For the CommissionWilhelm HaferkampVice-President[1] OJ No 8, 22. 1. 1964, p. 99/64.[2] OJ No L 209, 17. 8. 1977, p. 13.--------------------------------------------------